Citation Nr: 1527981	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-16 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1962 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To seek clarification from the Veteran and to provide the Veteran with a supplemental VA medical opinion.

The Veteran was provided with VA audiological examination in October 2011.  In an addendum, also dated October 2011, the VA examiner provided an opinion that, following review of the claims file and service treatment records, it is less likely as not that the Veteran's present hearing loss and tinnitus are related to his military service.  The examiner reasoned that the Veteran's enlistment physical examination, dated November 1962, indicated normal hearing bilaterally, and the separation physical examination from September 1965 also indicated normal hearing bilaterally, with no increase in pure-tone thresholds in either ear.  It is well established that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  For the reasons described below, the Board finds that the October 2011 medical opinion provided is inadequate for adjudicatory purposes, and additional development is necessary.

As an initial matter, although the VA examiner stated that there was no increase in pure tone thresholds in either ear between the entrance (November 1962) and separation (September 1965) examinations, he made no comment regarding what appears to be a significant increase in hearing acuity during that time.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Audiological testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  In order to facilitate data comparison, for the audiogram results provided below, the figures on the left are ASA figures, and the figures on the right, in parentheses, are those findings converted into ISO-ANSI units.

Audiometric testing at the November 1962 entrance examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000 
RIGHT

10 (20)
10 (20)
15 (25)

20 (30)
 
LEFT

10 (20)
10 (20)
10 (20)

15 (25)
  

Audiometric testing at the September 1965 separation examination demonstrated pure tone thresholds, in decibels, as follows:




HERTZ





500
1000
2000
3000
4000
6000
8000 
RIGHT
0  (15)
-5  (5)
-5  (5)

0  (5)

0 
LEFT
-5 (10)
-5  (5)
-5  (5)

-5  (0)

  -5

As an initial note, VA considers "normal" hearing that which is between zero to 20 decibels, with higher levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The VA examiner's statement that the November 1962 examination demonstrated normal hearing bilaterally is therefore inaccurate.  Additionally, the Board notes that the Veteran's hearing acuity appears to have undergone a significant improvement at the 1000 and 2000 Hertz levels when comparing the November 1962 and the September 1965 audiograms.  The VA examiner made no comment attempting to explain or discuss such a trend.  Finally, subsequent to the VA examination, lay statements from the Veteran and other individuals were associated with the claims file describing the Veteran's difficulties hearing, beginning following separation from service.  As the October 2011 VA examination addendum opinion only considered evidence within the service treatment records and the Veteran's statements made during the examination, a supplemental opinion should be sought which considers all relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  

With regard to the claim for entitlement to service connection for tinnitus, the VA examiner noted the Veteran's report of being aware of his tinnitus for "more than 40 years," but concluded that the current tinnitus was less likely as not related to military service because the separation audiogram indicated normal hearing bilaterally with no increase in pure tone thresholds as compared to the entrance audiogram.  The Board notes that on the May 2011 claim form for service connection, the Veteran reported self-employment as a timber cutter from 1970 to 2003.  40 years prior to the VA examination would have been approximately 1971.  However, as the Veteran reported that tinnitus had been present for "more than 40 years," it is a possibility that the tinnitus arose prior to this job, and potentially was first experienced during military service.  The Board notes that in the recent case of Fountain v. McDonald, the Court of Appeals for Veterans Claims clarified that both sensorineural hearing loss and tinnitus, are among organic diseases of the nervous system which are included among the "chronic diseases" enumerated under section 3.309(a).  See -- Vet App. --,  No. 13-0540, 2015 WL 510609 (February 9, 2015).  Therefore, on remand, the AOJ should contact the Veteran and ask for clarification with regard to the date his tinnitus began, to specifically indicate whether or not it began during or within one year of military service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request clarification as to when his tinnitus first began.  Specifically, request that the Veteran provide a statement indicating whether he experienced tinnitus during or within one year of active military service.

2.  Thereafter, refer the Veteran's claims file to an audiologist who has not yet evaluated the Veteran for a C&P examination to provide a supplemental VA medical opinion as to the etiology of the Veteran's current hearing loss disability.  The audiologist must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The audiologist must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the audiologist determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The audiologist must them provide an opinion as to the following, considering both the medical and lay evidence of record:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus was caused, at least in part, by his in-service noise exposure.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current hearing loss disability arose during military service or was caused, at least in part, by in-service noise exposure.

* The audiologist should consider lay statements from the Veteran and other individuals indicating that the Veteran has had poor hearing for a long period of time, and that his hearing was worse following service than it was before.  The  audiologist should also consider the Veteran's competent lay statements regarding his in-service noise exposure from engines and electrical equipment. 

* In considering service audiograms from November 1962 and September 1965, the audiologist should ensure conversion of the results from American Standards Association (ASA) units to International Standards Organization (ISO) units, prior to conducting any comparisons.

The audiologist is further advised that VA considers the threshold for "normal" hearing to be between zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

* The audiologist is asked to comment on the significance, if any, of the improvement in hearing acuity documented at the 1000 and 2000 Hertz pure tone thresholds recorded between the November 1962 entrance and September 1965 separation audiograms.

3.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

4.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection for bilateral hearing loss and tinnitus in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




[CONTINUED ON NEXT PAGE]




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




